ITEMID: 001-23947
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: ŘEHÁK v. THE CZECH REPUBLIC
IMPORTANCE: 2
CONCLUSION: Inadmissible
TEXT: The applicant, Mr Milan Řehák, is a Czech national, who was born in 1954 and lives in Olomouc.
The facts of the case, as submitted by the applicant, may be summarised as follows.
The applicant was an anti-communist dissident. On 25 April 1980 he was charged with parasitism (příživnictví) and detained on remand. On 13 May 1980 he was released. On 2 June 1980 the criminal proceedings were discontinued under the presidential amnesty of 8 May 1980, the criminal offence being re-qualified as a minor offence (přečin). The decision was served on the applicant's lawyer on 1 February 1995. On 24 February 1995 the Olomouc District Prosecutor (okresní státní zástupce) discontinued the criminal proceedings on the ground that the act imputed to the applicant did not constitute an offence.
On 16 December 1991 the applicant sued the Olomouc District Police Directorate (okresní ředitelství policie) for damages under the State Liability Act. He claimed that, in the criminal proceedings instituted against him, the police officers had acted unlawfully. These proceedings were still pending in February 2004, after being examined at several instances, with discontinuances due to the applicant's failure to specify his claims fully, decisions being quashed on three occasions and the case being re-considered accordingly.
In a letter of 7 October 2002 addressed to Czech Telecom (Český telecom), the applicant complained that his name and address had been included in the telephone directory, contrary to an amendment to his contract with this company on 1st November 2001, and that his telephone had been intercepted. He claimed damages of CZE 200,000.
On 15 November 2002 Czech Telecom apologized for the administrative mistake concerning the publication of the applicant's name and address, assuring the applicant that the mistake had been rectified in the meantime. They informed him that the telecom network connected to his telephone line had been controlled and that any unlawful interception had been excluded.
On 1st January 2003 the applicant requested the Olomouc District Police Directorate to institute criminal proceedings against the Security and Information Service of the Czech Republic (Bezpečnostní a informační služba ČR) and Czech Telecom on the ground that they had illegally intercepted his telephone and had handled his personal data. On 16 January 2003 the applicant was heard in this connection at the police station. His request was examined but no criminal proceedings were brought.
In a letter of 17 March 2003, the applicant alleged that he and certain lawyers had agreed that “the genocide of fundamental human rights in the Czech Republic is so vast that it extends to the Czech Registry of the European Court”. He asked the Court to send its decision, which he expected to be negative given his view as to the partiality of Czech Court staff, in a registered letter. He insisted that the decision be fully reasoned. In connection with his previous case [Application no. 55376/00 was declared inadmissible by a committee of three judges on 21 May 2002. The applicant was informed of this by the Registry's letter of 7 June 2002, pursuant to Rule 53 § 2 of the Rules of Court, which provides that “In accordance with Article 28 of the Convention, the Committee may, by a unanimous vote, declare inadmissible an application or strike it out of the Court's list of cases where such a decision can be taken without further examination. This decision shall be final. The applicant shall be informed of the Committee's decision by letter.”], the applicant noted:
[Translation]
“... not even criminal communist tribunals sent their decisions without reasoning .... What you have done is tantamount to approval of theft and, therefore, amounts to a crime from the position of a sort of 'terrestrial God'. The proof of this is not only the Czech [part of the Registry]'s ignorant reaction to my justified request to be provided with the 'preparatory' materials on the basis of which 'decision was taken'.” I do not consider the decision of a sort of section, assisted by your Bulgarian colleagues, to be a decision of the Court as such.”
[Original]
“... ani zločinné komunistické soudy nezasílaly svá rozhodnutí bez zdůvodnění ... To, co jste tedy učinili, rovná se schvalování zlodějin a tedy zločinu z pozice jakéhosi 'pozemského boha'. Nejen ignorantství ze strany české [části kanceláře Soudu] na můj oprávněný požadavek zaslat mi 'zpracované' materiály, na zákl. kterých se 'rozhodovalo', jet toho důkazem. Rozhodnutí jakési sekce za spolupráce Vašich bulharských kolegů proto nepovažuji za rozhodnutí Soudu jako takového.
In a letter of 3 March 2004, the applicant accused, inter alia, the Czech membership of the Registry of having successfully “disguised” the applications of democratically orientated citizens with a view to depriving them of human rights “once and for all”, and of having accomplices in the form of Romanian, Bulgarian or other left-leaning - and therefore partial - judges and administrators of the Court.
On 23 March 2004, in reply to a letter of 17 March 2004 from the Section Registrar, the applicant said that the latter in fact confirmed “that the co-creators of the criminal communist regime and supporters of the freakish communist ideology ([Czech members of the registry]) ... serve[d] your Court well given that this Court employ[ed] them”. He continued as follows:
[Translation]
“ ... Today, when I know that your glorious Court is full of STB and KGB [The secret services of former Czechoslovakia and the Soviet Union] agents, I'm not surprised that you defend people who, thanks to their week characteristic qualities, pushed themselves forward to achieve their personally advantageous goals (troughs) (koryta) [This term, meaning a trough, is used to refer to the attainment of personal aims even where the rights of others are violated] collaborating with the freakish communist regime which they helped to establish, and scrambling on the backs of those who suffered and suffer because of the communist regime. ...
Your Court, with the great help of and thanks to the Czech Registry ... liquidates fundamental human rights! ... I have my own former experience when the Court prevented me from freely using [my] property and left it at the mercy and for the benefit of the communist thieves, without any reasoning whatsoever! (see my application no. 55376/00). In doing so, your glorious Court consecrated crimes of the communist regime and communist tribunals. Thank you! ...”
[Original]
“To, že se zastáváte lidí, kteří se díky svým špatným charakterovým vlastnostem drali ke svým osobně prospěšným cílům (korytům) prostřednictvím kolaborace s komunistickým zločineckým režimem, který spoluvytvářeli a lezli po zádech těch, kteří komunistickým režimem trpěli a trpí, mě dnes, kdy vím, že i Váš slavný Soud je přesycen agenty Stb a KGB, vůbec nepřekvapuje. ...
Váš Soud, za velkého přispění a díky české kanceláři ... likviduje základní lidská práva ! ... Sám mám již předchozí zkušenost, kdy mi 'Soud' zabránil svobodně vlastnit a užívat [můj] majetek a tento ponechal na pospas a ku prospěchu komunistickým zlodějům. To bez jakéhokoli zdůvodnění ! (viz má stížnost č. 55376/00). Zločiny komunistického režimu a komunistických soudů Váš slavný Soud tak posvětil. Děkuji! ...”.
